FILED
                              NOT FOR PUBLICATION                           AUG 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAMON JIMENEZ PADRON and                         No. 12-71774
ROSALINDA JIMENEZ,
                                                 Agency Nos.         A079-535-925
               Petitioners,                                          A079-535-926

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Ramon Jimenez Padron and Rosalinda Jimenez, natives and citizens of

Mexico, petition for review of a Board of Immigration Appeals (“BIA”) order

denying their motion to reopen removal proceedings. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s determination that the evidence

petitioners submitted with their motion to reopen to reapply for cancellation of

removal does not establish a prima facie case of exceptional and extremely unusual

hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir. 2006) (“If . . .

the BIA determines that a motion to reopen proceedings in which there has already

been an unreviewable discretionary determination concerning a statutory

prerequisite to relief does not make out a prima facie case for that relief, [8 U.S.C.]

§ 1252(a)(2)(B)(i) precludes our visiting the merits . . . .”).

      Petitioners’ contention that the BIA failed to consider hardship evidence

accompanying the motion to reopen is not supported by the record and is not a

colorable question of law that would restore our jurisdiction. See Mendez-Castro

v. Mukasey, 552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this context, . .

. the claim must have some possible validity.” (citation and internal quotation

marks omitted)).

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen to apply for asylum, withholding, and relief under the Convention Against




                                            2                                    12-71774
Torture, where the evidence submitted was not new or material and reflected

conditions in Mexico prior to petitioners’ removal hearing. See 8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   12-71774